DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 8-13, 21-34 are presented for examination.
Claim 1-7, 14-20 have been preliminarily cancelled.
Claims 8-13, 21-34 are rejected.       

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-12, 22-25, 27-30, and 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over REN (US Pub. No.: 2013/0122902 A1: hereinafter “REN”) in view of Telang et al. (US Pat. No.: 2017/0223597 A1: hereinafter “Telang”).

          Consider claim 8:
                    REN teaches a wireless communication device (Fig. 3 element 300, the user device), comprising: a processor (Fig. 3 element 302); a wireless communication system (Fig. 3 elements 300-360) comprising: a cellular radio; and a second radio (See REN, e.g., “…system 200 may include a group of user devices 105-1 through 105-L (where L is an integer that is greater than or equal to 1) (referred to collectively as "user devices 105," and in some instances individually, as "user device 105"), radio access network ("RAN") 205, and network 220…” of Fig. 2 elements 200-215); and a battery operable to power the wireless communication system and the processor (Fig. 3 element 300, the user device equipped with power source to provide power to the user device); wherein: the processor is configured to: determine at least one of: that the wireless communication system has not detected a cellular base station for a predetermined period of time, or that the battery has dropped below a predetermined charge level (See REN, e.g., “…user device 105 may modify the activity (e.g., increase the interval of transmitting beacons according to LTE technology, or cease transmitting beacons according to LTE technology) of the first radio transceiver…” of Abstract, ¶ [0016]-¶ [0020], ¶ [0065]-¶ [0067], ¶ [0069]-¶ [0075], and Fig. 5 steps 500-535, Fig. 6A-F elements 601-620); after making the determination: cease operation of the cellular radio (See REN, e.g., “…cease transmitting beacons according to LTE technology) of the first radio transceiver…” of ¶ [0065]-¶ [0067], ¶ [0069]-¶ [0075], and Fig. 5 steps 500-535, Fig. 6A-F elements 601-620); operate the wireless communication system to transmit, with the second radio (See REN, e.g., “…if user device 105 is in a dead zone with respect to one of the radio transceivers. For example, assume again that user device 105 enters a geographic area that is a dead zone with respect to LTE technology, but is not a dead zone with respect to CDMA2000 technology. In this example, user device 105 may modify the activity of the first radio transceiver and the second radio transceiver…” of ¶ [0065]-¶ [0067], ¶ [0069]-¶ [0075], and Fig. 5 steps 500-535, Fig. 6A-F elements 601-620), a series of signals (See REN, e.g., “…an interval parameter that indicates how often user device 105 will search for a cellular tower…” of ¶ [0035]-¶ [0036]), each respective signal being transmitted for a respective predetermined duration at a respective predetermined time (“…a user to provide an interval parameter that indicates how often user device 105 will search for a cellular tower when user device 105 is in a dead zone…” of ¶ [0065]-¶ [0067], ¶ [0069]-¶ [0075], and Fig. 5 steps 500-535, Fig. 6A-F elements 601-620).
                    REN further teaches and between transmissions of the signals, cease operation of the second radio (See REN, e.g., “…user device 105 may treat the first radio transceiver differently from the second radio transceiver. For example, user device 105 may modify the activity (e.g., increase the interval of transmitting beacons according to LTE technology, or cease transmitting beacons according to LTE technology) of the first radio transceiver, but not the second radio transceiver…” of Abstract, ¶ [0065]-¶ [0067], ¶ [0069]-¶ [0075], and Fig. 5 steps 500-535, Fig. 6A-F elements 601-620). However, REN does not explicitly teach a WiFi radio.
                     In an analogous field of endeavor, Telang teaches a WiFi radio (See Telang, e.g., “…the UE may perform a handover process associated with an active voice call from a first radio resource, for example, using voice over LTE (VoLTE) technology to a second radio resource using, for example, voice over WiFi (VoWiFi) technology to maintain call continuity. The first radio resource using VoLTE technology may then be disabled without affecting the active call…” of ¶ [0028]-¶ [0030], ¶ [0045]-¶ [0047], and Fig. 15 elements 100-125).
                     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of REN by adding the above features, as taught by Telang, so as to ascertain that the active calls on UEs are maintained.

         Consider claim 9:
                    The combination of REN, Telang teaches everything claimed as implemented above in the rejection of claim 8. In addition, REN teaches wherein: the cellular radio communicates via a first frequency band (See REN, e.g., LTE, CDMA2000 technologies of Fig. 2 elements 200-215); and the second radio communicates via a second frequency band that does not overlap with the first frequency band (See REN, e.g., the user device is in communication with the multiple of communication networks, e.g., LTE, CDMA2000 technologies of Fig. 2 elements 200-215 of ¶ [0065]-¶ [0067], ¶ [0069]-¶ [0075], and Fig. 5 steps 500-535, Fig. 6A-F elements 601-620). Telang teaches the WiFi radio (See Telang, e.g., “…the UE may perform a handover process associated with an active voice call from a first radio resource, for example, using voice over LTE (VoLTE) technology to a second radio resource using, for example, voice over WiFi (VoWiFi) technology to maintain call continuity. The first radio resource using VoLTE technology may then be disabled without affecting the active call…” of ¶ [0028]-¶ [0030], ¶ [0045]-¶ [0047], and Fig. 15 elements 100-125). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of REN by adding the above features, as taught by Telang, so as to ascertain that the active calls on UEs are maintained.

         Consider claim 10:
                    The combination of REN, Telang teaches everything claimed as implemented above in the rejection of claim 8. In addition, REN teaches wherein at least one signal of the series of signals comprises a signal set identifier (SSID) (See REN, e.g., the user device is in communication with the multiple of communication networks, e.g., LTE, CDMA2000 technologies, therefore, a beacon, reference signal, or pilot is received by the user device to establish communication with the communication network of ¶ [0065]-¶ [0067], ¶ [0069]-¶ [0075], and Fig. 5 steps 500-535, Fig. 6A-F elements 601-620). 

          Consider claim 11:
                    The combination of REN, Telang teaches everything claimed as implemented above in the rejection of claim 8. In addition, REN teaches wherein at least one signal of the series of signals includes a unique device identifier associated with the wireless communication device (See REN, e.g., the user device is in communication with the multiple of communication networks, e.g., LTE, CDMA2000 technologies, therefore, the user device has a unique identification to establish communication with the communication network of ¶ [0065]-¶ [0067], ¶ [0069]-¶ [0075], and Fig. 5 steps 500-535, Fig. 6A-F elements 601-620). 

         Consider claim 12:
                    The combination of REN, Telang teaches everything claimed as implemented above in the rejection of claim 11. In addition, REN teaches wherein: the wireless communication device further comprises a positioning system; and the at least one signal includes a location of the wireless communication device as reported by the positioning system (See REN, e.g., “…Module 405 may receive and/or store information that identifies a geographic location of user device 105. For example, module 405 may use GPS technology, cellular triangulation, or some other technique to determine the geographic location of user device 105. Module 405 may periodically determine the geographic location (e.g., every second, every minute, every half hour, etc.)….” of Fig. 4 element 405).  

          Consider claim 22:
                    Claim 22 is analyzed, and thus rejected with respect to the reasoning, analysis as implemented in the rejection of claim 8.

          Consider claim 23:
                    The combination of REN, Telang teaches everything claimed as implemented above in the rejection of claim 22. In addition, REN teaches wherein at least one signal of the series of signals comprises a signal set identifier (SSID) (See REN, e.g., the user device is in communication with the multiple of communication networks, e.g., LTE, CDMA2000 technologies, therefore, the user device has a unique identification to establish communication with the communication network of ¶ [0065]-¶ [0067], ¶ [0069]-¶ [0075], and Fig. 5 steps 500-535, Fig. 6A-F elements 601-620). 

          Consider claim 24:
                    The combination of REN, Telang teaches everything claimed as implemented above in the rejection of claim 22. In addition, REN teaches wherein at least one signal of the series of signals includes a unique device identifier associated with the wireless communication device (See REN, e.g., the user device is in communication with the multiple of communication networks, e.g., LTE, CDMA2000 technologies, therefore, the user device has a unique identification to establish communication with the communication network of ¶ [0065]-¶ [0067], ¶ [0069]-¶ [0075], and Fig. 5 steps 500-535, Fig. 6A-F elements 601-620). 


         Consider claims 25, 33-34:
                    The combination of REN, Telang teaches everything claimed as implemented above in the rejection of claims 22, 27, 33. In addition, REN teaches wherein: the wireless communication device further comprises a positioning system (See REN, e.g., “…module 405 may use GPS technology, cellular triangulation, or some other technique to determine the geographic location of user device 105...” of Fig. 4 element 405); and the at least one signal includes a location of the wireless communication device as reported by the positioning system (See REN, e.g., “…Module 405 may receive and/or store information that identifies a geographic location of user device 105. For example, module 405 may use GPS technology, cellular triangulation, or some other technique to determine the geographic location of user device 105. Module 405 may periodically determine the geographic location (e.g., every second, every minute, every half hour, etc.)….” of Fig. 4 element 405).      

          Consider claim 27:
                    Claim 27 is analyzed, and thus rejected with respect to the reasoning, analysis as implemented in the rejection of claims 8, 22.

          Consider claim 28:
                    The combination of REN, Telang teaches everything claimed as implemented above in the rejection of claim 27. In addition, REN teaches further comprising: determining a cellular signal strength has dropped below a threshold value (See REN, e.g., “…if user device 105 is in a dead zone with respect to one of the radio transceivers. For example, assume again that user device 105 enters a geographic area that is a dead zone with respect to LTE technology, but is not a dead zone with respect to CDMA2000 technology…” of ¶ [0065]-¶ [0067], ¶ [0069]-¶ [0075], and Fig. 5 steps 500-535, Fig. 6A-F elements 601-620); wherein, the beacon mode is activated in response to determining the cellular signal strength has dropped below the threshold value (See REN, e.g., “…if user device 105 is in a dead zone with respect to one of the radio transceivers. For example, assume again that user device 105 enters a geographic area that is a dead zone with respect to LTE technology, but is not a dead zone with respect to CDMA2000 technology. In this example, user device 105 may modify the activity of the first radio transceiver and the second radio transceiver…” of ¶ [0065]-¶ [0067], ¶ [0069]-¶ [0075], and Fig. 5 steps 500-535, Fig. 6A-F elements 601-620), a series of signals (See REN, e.g., “…an interval parameter that indicates how often user device 105 will search for a cellular tower…” of ¶ [0035]-¶ [0036]). 

          Consider claim 29:
                    The combination of REN, Telang teaches everything claimed as implemented above in the rejection of claim 27. In addition, REN teaches further comprising: attempting to communicate with a cellular base station using the cellular radio (See REN, e.g., “…if user device 105 is in a dead zone with respect to one of the radio transceivers. For example, assume again that user device 105 enters a geographic area that is a dead zone with respect to LTE technology, but is not a dead zone with respect to CDMA2000 technology. In this example, user device 105 may modify the activity of the first radio transceiver and the second radio transceiver…” of ¶ [0065]-¶ [0067], ¶ [0069]-¶ [0075], and Fig. 5 steps 500-535, Fig. 6A-F elements 601-620); and determining a cellular base station has not been detected for a predetermined period of time (See REN, e.g., “…assume again that user device 105 enters a geographic area that is a dead zone with respect to LTE technology, but is not a dead zone with respect to CDMA2000 technology. In this example, user device 105 may modify the activity of the first radio transceiver and the second radio transceiver…” of ¶ [0065]-¶ [0067], ¶ [0069]-¶ [0075], and Fig. 5 steps 500-535, Fig. 6A-F elements 601-620); wherein, the beacon mode is activated in response to determining the cellular base station has not been detected for the predetermined period of time (See REN, e.g., the user device is in communication with the multiple of communication networks, e.g., LTE, CDMA2000 technologies, therefore, the user device has a unique identification to establish communication with the communication network of ¶ [0065]-¶ [0067], ¶ [0069]-¶ [0075], and Fig. 5 steps 500-535, Fig. 6A-F elements 601-620). 

         Consider claim 30:
                    The combination of REN, Telang teaches everything claimed as implemented above in the rejection of claim 27. Telang teaches further comprising: determining a battery of the wireless communication device has dropped below a predetermined charge level (See Telang, e.g., “…the detecting the desired operations change comprises detecting a low battery condition. The operations change detection component 630 may receive an auto-generated trigger based on the low battery condition or a user indication to change to the second operational state for conserving power (e.g., a low power mode, a game mode, and/or the like)…” of ¶ [0016], ¶ [0068], and Fig. 15 elements 100-125); wherein, the beacon mode is activated in response to determining the battery has dropped below the predetermined charge level (See Telang, e.g., “…the detecting the desired operations change comprises detecting a low battery condition. The operations change detection component 630 may receive an auto-generated trigger based on the low battery condition or a user indication to change to the second operational state for conserving power (e.g., a low power mode, a game mode, and/or the like)…” of ¶ [0016], ¶ [0068], and Fig. 15 elements 100-125). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of REN by adding the above features, as taught by Telang, so as to ascertain that the active calls on UEs are maintained.
          
Claim 13, 21, 26, and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over REN in view Telang, and further in view of Byrne.

          Consider claims 13, 26:
                    The combination of REN, Telang teaches everything claimed as implemented above in the rejection of claims 8, 21. In addition, REN teaches “…periodically search, using a first process, for a cellular tower of a cellular network when the user device is not located within the dead zone; and periodically search, using a second process, for a cellular tower of the cellular network when the user device is located within the dead zone. The second process may consume less power of the user device than the first process...”, as taught in Abstract, ¶ [0065]-¶ [0067], ¶ [0069]-¶ [0075], and Fig. 5 steps 500-535, Fig. 6A-F elements 601-620. Telang teaches the WiFi radio (See Telang, e.g., “…the UE may perform a handover process associated with an active voice call from a first radio resource, for example, using voice over LTE (VoLTE) technology to a second radio resource using, for example, voice over WiFi (VoWiFi) technology to maintain call continuity. The first radio resource using VoLTE technology may then be disabled without affecting the active call…” of ¶ [0028]-¶ [0030], ¶ [0045]-¶ [0047], and Fig. 15 elements 100-125). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Telang by adding the above features, as taught by Telang, so as to ascertain that the active calls on UEs are maintained.
However, the combination of REN, Telang does not explicitly teach wherein the processor is further configured to operate the wireless communication system to transmit, after transmitting the series of signals, with the radio and in response to a request from a remote unmanned aerial vehicle, a data broadcast.                                        
                    In an analogous field of endeavor, Byrne teaches wherein the processor is further configured to operate the wireless communication system to transmit (e.g., the location signal), with the radio and in response to a request from a remote unmanned aerial vehicle, a data broadcast (See Byrne, e.g., “…The tactical wireless base station may be deployed on an unmanned aerial vehicle (UAV) to search for a wireless signal of a target user equipment (UE) corresponding to a lost hiker, for example, in an area out of range of traditional base stations, and/or to locate the target UE to convey the location to rescuers…” of Col. 3:16-34, Col. 12:25-37, Col. 12:48-67, Col. 13:1-67, and Fig. 1 elements 112-134, Fig. 8 steps 802-818). 
                    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of the combination of REN, Telang by adding the above features, as taught by Byrne, so as to ascertain that in disaster situations, installed network devices function in an appropriate fashion to provide wireless communications, thereby, saving precious lives.

         Consider claims 21, 31-32:
                    The combination of REN, Telang teaches everything claimed as implemented above in the rejection of claims 8, 27. However, the combination of REN, Telang does not explicitly teach wherein the series of signals includes a health status of a user of the wireless communication device. 
                    In an analogous field of endeavor, Byrne teaches wherein the series of signals includes a health status of a user of the wireless communication device (See Byrne, e.g., “…a process 100 of deploying a tactical wireless base station on an unmanned aerial vehicle to search for a signal of user equipment and to facilitate communication with the user equipment. The process 100 is illustrated with a base station 102 transmitting a signal 104 that is blocked by an obstruction, such as a mountain 106. Further, a hiker 108 may be lost or injured, and may be unable to communicate with the base station 102 via user equipment 110 (e.g., a smartphone) carried by the hiker 108. Thus, in this example, the hiker 108 may be presumed lost and in need of rescue…” of Col. 3:1-34, Col. 12:25-37, Col. 12:48-67, Col. 13:1-67, and Fig. 1 elements 112-134, Fig. 8 steps 802-818). 
                    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of the combination of REN, Telang by adding the above features, as taught by Byrne, so as to ascertain that in disaster situations, installed network devices function in an appropriate fashion to provide wireless communications, thereby, saving precious lives.      

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Baratz et al. (US 2020/0033128 A1) teaches “Disclosed are technologies for autonomous tracking. An initial coordinate of a beacon device carried by a user is registered as a dead reckoning waypoint with a drone configured to track the user. The drone receives IMU measurements from the beacon as the user moves. For each IMU measurement, a displacement vector characterizing user movement is calculated. Estimated beacon locations are calculated by dead reckoning, based on the displacement vectors and the dead reckoning waypoint. Later, an updated dead reckoning waypoint is calculated by obtaining the current location coordinate of the drone and performing optical triangulation to determine a relative position of the user with respect to the drone. The updated dead reckoning waypoint does not depend on previously estimated beacon locations, and accumulated IMU/estimation error is eliminated. Tracking continues, where subsequent estimated locations of the beacon are calculated by dead reckoning based on the updated dead reckoning waypoint.”

          Sun (US 2019/0227555 A1) teaches “Methods and systems for assisting operation of a road vehicle with an aerial drone are provided. In an exemplary embodiment, a method for assisting operation of a road vehicle with an aerial drone includes flying the aerial drone on a route ahead of the road vehicle and sensing an object at a location on the route ahead of the road vehicle with the aerial drone. Further, the method includes communicating data associated with the object and/or the location to the road vehicle. Also, the method includes utilizing the data to operate the road vehicle.”

         Evans (US 2018/0229859 A1) teaches “A charging system for a drone carrying a passenger pod has a base structure connected to a power grid, a row of substantially planar wireless charging pads supported by the base structure, and a computerized controller enabled to communicate with a drone and to initiate, control and stop charging power. As a drone carrying a passenger pod approaches the charging-system, the computerized controller directs the moving drone into a path bringing a charging receiver pad of the passenger pod carried by the drone, and connected to a battery of the passenger pod, into proximity with the row of substantially planar charging pads, and directs the drone to move the carried passenger pod along the row of charging pods, managing speed and direction of the moving drome along the path, as charging of the battery of the passenger pod is accomplished.”

         Wang (US 2016/0219440 A1) teaches “Methods, systems, and devices are described for adaptive scanning with a multi-radio device. A mobile device may monitor the signal quality of an established communication associated with a first radio (e.g., Long Term Evolution (LTE) radio) to dynamically adapt the measurement activity (e.g., scanning periodicity) of a second radio (e.g., wireless local area network (WLAN) radio) to minimize data transmission interruption.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAR SARWAR/Primary Examiner, Art Unit 3667